PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ELF et al.
Application No. 16/759,203
Filed: April 24, 2020
Attorney Docket No.: 4019020-225657
For: MICROFLUIDIC DEVICE FOR CELL CHARACTERIZATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 
37 CFR 1.28(c) filed December 9, 2020.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	HOLLY D. KOZLOWSKI
	PORTER, WRIGHT, MORRIS & ARTHUR LLP
	250 EAST FIFTH STREET, SUITE 2200
	CINCINNATI, OH 45202